Exhibit 10.2
SECOND AMENDMENT TO THE
FURNITURE BRANDS
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
          WHEREAS, Furniture Brands International, Inc. (“Company”) previously
adopted the Furniture Brands Supplemental Executive Retirement Plan (Plan”); and
          WHEREAS, the Company reserved the right to amend the Plan pursuant to
Section 7.1 therein; and
          WHEREAS, the Company desires to amend the Plan in order to comply with
certain requirements under Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and other guidance issued thereunder.
          NOW, THEREFORE, effective January 1, 2005, the Plan is amended as
follows:
          1. A new Section 1.15 is added as follows;
          “1.15 “Specified Employee” means any individual that the Company
determines is a specified employee within the meaning of Section 409A of the
Code. Company shall determine whether an employee is a Specified Employee by
applying reasonable, objectively determinable identification procedures set
forth in a resolution of the Company’s Board of Directors,”
          2. The following is added to the end of Section 5.3
“Notwithstanding anything in this Plan to the contrary, in no event will
disability benefits commence under either Section 5.1 or 5.2 of this Plan
unless, as of the date of commencement of such benefits, the participant is
disabled within the meaning of Section 409A of the Code.”
          3. Section 6.1 is deleted in its entirety and replaced with the
following:
“6.1 Benefits payable in accordance with Section III, IV, and V of this Plan
will be payable monthly, and will be made or commence, as appropriate, (1) on
the first day of the month following the date on which the Participant ceases to
be an employee of the Company for benefits payable under Section III, (2) on the
first day of the month following the date of the Participant’s death for
benefits payable under Section IV, or (3) on the first day of the month
following the date of the Participant becomes totally disabled for benefits
payable under Section V. Notwithstanding the foregoing, if a Participant is
determined to be a Specified Employee on the date the Participant retires or
otherwise separates from service within the meaning of Section 409A of the Code,
payment(s) under Section III shall not be made or begin, as applicable, until
the first payroll date that is more than six months following the date of
retirement or other separation from service to the extent required to avoid
adverse tax consequences under Section 409A of the Code. All amounts that would
have been paid during this six month period but for this Section 6.1 shall
instead be paid on the earlier of the Participant’s death of the first payroll

 



--------------------------------------------------------------------------------



 



date that is more than six months following the date of retirement or other
separation from service.”
          4. A new Section 6.3 is added as follows:
“6.3 Transitional Election. Notwithstanding the foregoing, a Participant shall
make an irrevocable election among forms of benefits available under this Plan
during 2008. Such election must be made by December 31, 2008 and shall apply
only to amounts that would not otherwise be payable in 2008 and may not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008. In the
event a Participant elects a joint and survivor annuity distribution option and
the beneficiary dies before commencement of benefits pursuant to Section 6.1,
benefits shall be paid in a single life annuity.”
          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by a duly authorized officer this 24th day of December, 2008.

            FURNITURE BRANDS INTERNATIONAL, INC.
      By:   /s/ Beth Sweetman         Title: SVP — Human Resources             

 